Citation Nr: 1101472	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  03-29 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

1.  Entitlement to an increased rating for chronic right shoulder 
strain; evaluated as noncompensable prior to August 24, 2006; and 
10 percent disabling since that date.



REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs



WITNESSES AT HEARINGS ON APPEAL

Veteran and the Veteran's Spouse



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel



INTRODUCTION

The Veteran had active duty service from November 1990 to May 
1991 as well as additional service in the Reserves.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut which denied the Veteran's claim for an 
increased rating for a chronic right shoulder strain, and service 
connection for residuals of a neck injury and a right hand 
disability.

The Veteran testified before a Decision Review Officer (DRO) in a 
March 2004 hearing and before the undersigned at a 
videoconference hearing in April 2005.  Hearing transcripts have 
been associated with the claims file.

The Board remanded this matter in July 2005 and July 2009.

In a May 2009 rating decision the RO granted service connection 
for a right hand disability and an October 2010 rating decision 
granted the Veteran's claim for service connection for cervical 
degenerative disc disease and assigned an initial rating.  These 
decisions represented full grants of the benefit sought on 
appeal.

In addition, the October 2010 rating decision assigned a 10 
percent rating for the chronic right shoulder strain, effective 
August 24, 2006.



FINDING OF FACT

The Veteran failed without explanation to report for a necessary 
examination to evaluate her right shoulder disability.


CONCLUSION OF LAW

The criteria for an increased rating or compensable rating for a 
chronic right shoulder strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 3.655, 4.1-
4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DC) 5003, 
5200-5203 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide. 38 U.S.C.A. § 5103(a); C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).

The United States Court for Veterans Appeals (Veteran's Court or 
Court) had held that at a minimum, adequate VCAA notice in an 
increased rating claim required that VA notify the claimant that, 
to substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and daily 
life; (2) if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity of 
the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at least 
general notice of that requirement to the claimant; (3) the 
claimant must be notified that, should an increase in disability 
be found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit vacated the Court's decision, overturning the 
requirement that VA provide notice that the claim could be 
substantiated by evidence of a disability's impact on daily life 
and that VA provide notice with regard to potential diagnostic 
code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  The generic first, third, and fourth 
elements (contained in the Veteran's Court's decision) were not 
disturbed by the Federal Circuit's decision.

The Veteran was provided with VCAA notice in a November 2002 and 
an October 2003 letter. The November 2002 letter informed him of 
the evidence required to substantiate his claim for increase.  
The October 2003 letter informed him of what evidence VA would 
obtain, what evidence he was expected to provide, and of what 
assistance VA could provide in obtaining evidence.  In addition, 
these letters informed him that he should submit any information 
relevant to his claim.  While the November 2002 letter was 
provided prior to the initial adjudication of the Veteran's 
claims, the October 2003 was provided after this initial 
adjudication.  

The Court has held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  See Pelegrini, supra.  The 
timing deficiency was cured by readjudication of the claim in the 
August 2004 supplemental statement of the case (SSOC) after the 
notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

The October 2003 letter notified the Veteran that medical or lay 
evidence could be submitted to substantiate his claim for an 
increased rating and provided specific examples.  It also 
notified the Veteran that she may submit physical examinations 
conducted for purposes of her employment.  The timing deficiency 
with regard to this October 2003 letter was cured by the 
readjudication of the claim in the August 2004 SSOC.  Id.

The VCAA requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim(s).  
38 U.S.C.A. §5103A; 38 C.F.R. §3.159(d).  This duty to assist 
contemplates that VA will help a claimant obtain records relevant 
to his claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. § 
3.159(4).

VA has met the duty to assist the Veteran in the development of 
her claim.  The Veteran's service treatment records, reserve 
personnel records, VA treatment records and various private 
treatment records have been obtained.   She has been afforded the 
opportunity for an adequate VA examination.  

In its July 2005 remand, the Board instructed that the Veteran's 
dates of reserve service be verified and that a VA examination be 
conducted to determine the current severity of the Veteran's 
right shoulder disability.  Records related to the Veteran's 
Reserves service have been obtained and a VA orthopedic 
examination was conducted in August 2006.  As discussed in its 
July 2009 remand, the Board found the August 2006 examination to 
be inadequate.

In its July 2009 remand, the Board instructed that the agency of 
original jurisdiction (AOJ) provide the Veteran with a VA 
orthopedic examination to evaluate the current severity of her 
right shoulder disability.  Such an examination was scheduled in 
October 2009, although the Veteran did not appear for this 
scheduled examination.  The Board therefore concludes that there 
has been substantial compliance with the terms of its previous 
remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

A second examination was scheduled for October 2009 but the 
Veteran failed without explanation to appear for this 
examination.  The Board presumes that the Veteran was properly 
notified of the scheduled examination.  See Kyhn v. Shinseki, 23 
Vet. App. 335 (2010).  

As discussed in greater detail below, the provisions of 38 C.F.R. 
§ 3.655(a)(b) (2010) mandate that when a claimant fails, without 
good cause, to report for a necessary VA examination scheduled in 
conjunction with a claim for increased rating; the claim will be 
denied.

The provisions of 38 C.F.R. § 3.103(c)(2) imposes two distinct 
duties on VA employees, including Board personnel, in conducting 
hearings: the duty to explain fully the issues and the duty to 
suggest the submission of evidence that may have been overlooked.  
Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the April 
2005 hearing, the undersigned clarified the issues on appeal and 
inquired as to the Veteran's current symptoms.  The Veteran was 
offered an opportunity to ask the undersigned questions regarding 
his various claims.  The Board therefore concludes that it has 
fulfilled its duty under Bryant.

As neither the Veteran nor her representative have indicated that 
there is any outstanding pertinent evidence to be obtained, the 
Board may proceed with the consideration of the Veteran's claim.

38 C.F.R. § 3.655

In its previous remands the Board explained why VA examinations 
for the right shoulder disability were necessary.  The Veteran 
has offered no explanation for her failure to report for the 
October 2009 examination.  The remands explained that 
examinations were necessary because the Veteran had reported a 
worsening in the disability since a December 2002 VA examination 
and the August 2006 examination was unclear as to whether the 
Veteran had normal shoulder motion or motion restricted to 
shoulder level.  See 38 C.F.R. § 4.71a, Diagnostic Code 5203 
(providing a minimum 20 percent rating when arm motion is limited 
to shoulder level).  The Appeals Management Center (AMC) assigned 
a 10 percent rating under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2006), which provides a 10 percent rating 
for arthritis manifested by noncompensable limitation of motion 
including pain on motion.  

Prior to October 24, 2006, examinations had not shown limitation 
of motion.   The October 24, 2006 examination report contained a 
finding of normal shoulder motion while containing some findings 
suggestive of possible limitation.  While it might have been 
possible to ask for clarification from the examiner, the case did 
not reach the Board until almost three years after the 2006 
examination, and the accuracy of the examiners recollections of a 
single examination conducted years earlier would have been 
questionable.  Hence a new examination is necessary to determine 
whether the right shoulder disability warrants increased ratings.

The AMC issued an October 2010 supplemental statement of the case 
in which it informed the appellant that her claim was being 
denied under the provisions of 38 C.F.R. § 3.655, because she had 
offered no explanation for her failure to report for the 
necessary VA examination.

The provisions of 38 C.F.R. § 3.655 dictate that the Veteran's 
claim be denied on a schedular and extraschedular basis.


Total Rating for Compensation Based on Individual Unemployability 
(TDIU)

The Court has held that TDIU is an element of all appeals for an 
increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
TDIU is granted where a veteran's service connected disabilities 
are rated less than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education and 
occupational experience would otherwise qualify him.  38 C.F.R. § 
4.16.

The Veteran reported working as a nurse during her March 2004 DRO 
hearing.  The record is negative for evidence of unemployability.  
Further consideration of TDIU is therefore not warranted.


ORDER

Entitlement to an increased rating for chronic right shoulder 
strain, evaluated as noncompensable  prior to August 24, 2006, 
and 10 percent since that date, is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


